DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-12 are pending in the application with claims 4 and 7-12 withdrawn. Claims 1-3 and 5 are examined herein.

Response to Arguments
Applicant's arguments and amendments filed 03/07/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(a), written description rejections of record, but have created new issues as discussed further below.

Regarding the 35 U.S.C. 112(a), enablement rejections, the specification does not convey enough information for a skilled artisan to make and/or use the claimed invention without undue experimentation. Claim 1 recites a system comprising a plurality of inner walls defining the shape of a hohlraum, an ICF target inside the hohlraum comprising a drive region, a shell region, and a central fuel region, one or more laser entrance apertures within the hohlraum, and a laser assembly. However, these structures are features present in prior art ICF systems (see specification, [0004]; see Amendt, Sefcik, and Kley as applied below), including systems driven by ablative waves (see specification, [0004]). The specification fails to sufficiently describe the structures and parameters required of the claimed specific structures and/or features that would enable the radiation temperature to be high enough to drive the thermal wave (see Non-Final Rejection dated 12/07/2021, para. 17). 

Examiner agrees that discussing problems with the prior art does not necessarily mean that one of ordinary skill in the art would not know how to make and use a feature. However, Applicant’s disclosure of the inability to achieve ignition in ICF targets and the persistent issues of stability and symmetry considerations in the art (Specification, [0004]-[0006]) suggests that one skilled in the art could not readily anticipate the structure, parameters, and/or steps for applying a thermal wave to an ICF target over an ablative wave. The failure of the prior art, to achieve ignition in ICF targets—i.e., the unpredictability of the art—further indicates that a complete disclosure as to how to drive an ICF target using thermal waves to produce the results of claim 1 would be required to enable one of ordinary skill in the art to achieve the desired outcomes of the claimed invention (see MPEP 2164.03). Examiner maintains that undue experimentation would be required to carry out the claimed invention as the disclosure does not provide the skilled artisan with sufficient direction or guidance to form and apply a thermal wave to an ICF target over a conventional ablative wave. 

Applicant’s amendments to the claims overcome some, but not all, of the 35 U.S.C. 112(b) rejections of record, the remaining issue repeated herein. 

Applicant’s arguments with regards to the rejections under 35 U.S.C. 103 have been fully considered, but are not persuasive. As stated in Applicant’s remarks (pp. 8-9), a system/apparatus claim is examined based on structure and not function and the prior art relied upon need only be capable of performing that function. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sefcik discloses a system for driving an ICF target; Amendt establishes an ICF target located within a hohlraum. Accordingly, the combination of Sefcik with Amendt results in “a system for driving an ICF target” having the claimed structures of a hohlraum having one or more laser entrance apertures and a plurality of inner walls, an ICF target comprising a drive region, a shell region, and a central fuel region, and a laser assembly. Additionally, as discussed further below, Sefcik in view of Amendt further in view of US Publication No. 2008/0256850 (“Kley”) teaches all of the specific structures recited in amended claim 1, and would therefore be capable of producing the claimed results. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The specific structures claimed, not limited to the type of laser assembly (pulse length, intensity, duration), material/density of ICF target and hohlraum, and temperature profile”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. 

Claim 1, as currently amended, requires “wherein said drive region has a thermal conductivity rapidly increasing in function at a rate of approximately T4.5-5.5.” This limitation is not adequately supported in the disclosure as filed. The only mention of this subject matter in the original disclosure is in [0014] of the instant Specification, which discloses: “For incident radiation of temperature (T) 110, radiative thermal conductivity is a strong and rapidly increasing function of T (~T4.5-5.5) resulting in a temperature profile 112 (Figure 1a) deposited in the material which is practically constant from the vacuum or ambient atmosphere region 108 up to the point 118 where it rapidly falls off.” There is no disclosure of the drive region specifically having the claimed thermal conductivity as the disclosure only generically recites “the material” without specifying the structure of the material nor how the structure of this material provides a thermal conductivity as claimed. 

The limitation is therefore new matter. 

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The Specification fails to fully identify the structure or steps necessary for driving an ICF target with a thermal wave. Independent claim 1 recites the structures of a hohlraum, an ICF target, one or more laser entrance apertures, a laser assembly, and a plurality of inner walls and further recites wherein the following features of a thermal wave occur:
said inner walls reradiate said laser pulse as x-ray radiation; 
said x-ray radiation penetrates into said drive region forming said thermal wave, wherein said drive region has a thermal conductivity rapidly increasing in function at a rate of approximately T4.5-5.5, 
propagating said thermal wave, the supersonic heating wave, at a speed greater than the local sound speed within said drive region without any significant hydrodynamic motion during the 1 nanosecond that the laser assembly is activated; 
said drive region is heated to a temperature of said thermal wave; said drive region evenly heats to expand in an inward and outward direction; and 
said shell region launches into said central fuel region to drive said ICF target.

Applicant discloses that application of a thermal wave to an inertial confinement fusion (ICF) target differentiates the claimed system from the conventional systems which apply ablative waves. However, the disclosure does not sufficiently describe the structural features, parameters, or steps required for a skilled artisan to use the system to apply a thermal wave to an ICF target, rather than a conventional ablative wave, and in which the above recited clauses take place. 

For example, the instant specification fails to provide the following information:
The specification at [0004] states that an issue with prior ICF systems is the “very large laser entrance holes” (see also [0018]). Applicant discloses a key feature of the claimed ICF system is “reducing the size of these [laser entrance] holes” ([0008]). The specification further discloses the “one or more laser entrance apertures [is] sized accordingly” ([0009], emphasis added), “one or more laser entrance apertures 302 appropriate to the shape of the hohlraum 300” ([0016], emphasis added), and “[t]he required size of holes 302 is dependent on the length of the laser pulse… hole 302 must be large enough to remain open during the time when the laser is active” ([0018]). However, the specification fails to describe what an “appropriate[ly]” sized or “large enough” laser entrance aperture would be. 
The specification at [0014] further discloses “if the external radiation 116 temperature is high enough and/or of short duration, a thermal wave will penetrate the drive region without ablating the surface” (see also [0009], [0016]). Figure 1a further shows a generic temperature profile, with no labels or values on the x or y axes. What temperature is “sufficient” or “high enough” to cause a thermal wave rather than a conventional ablative wave?
The specification at [0016] further discloses “[i]f fuel region 202 is sufficiently compressed and heated, fuel region 202 may ignite due to fusion reactions.” What amount of compression and heating is “sufficient” to ignite the fusion reactions? 
The specification at [0020]-[0022] suggests “tailor[ing] the pressure profile on the outside shell 204 by structuring drive region 206 in different fashions” and then discloses various opposing configurations: “Ablator region 206 could, instead of being a homogenous region, be layered with different materials or the same material at different densities…. The material in ablator region 206 could be chosen for its opacity, or lack thereof, to radiation of a certain spectrum or temperature.” However, the disclosure does not identify what the pressure profile should be tailored to or what the pressure profile should look like. 

Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the Specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation. 
The breadth of the claims: Claim 1, directed to “[a] system for driving an ICF target with a thermal wave,” is overly broad as evidenced by the lack of structure for producing a thermal wave. The claim recites the structures of a hohlraum, an ICF target comprising a drive region, a shell region, and a central fuel region, one or more laser entrance apertures, a laser assembly, and a plurality of inner walls defining the shape of the hohlraum, all of which are known structures and arrangements in the prior art which uses ablative waves (see instant specification, [0004]; see Amendt, Sefcik, and Kley as applied below). 
The nature of the invention and the state of the prior art: The disclosure states that the application is directed to ICF utilizing thermal waves ([0014]). Furthermore, there is no disclosure to suggest that the structures, materials, and parameters necessary for achieving ICF with thermal waves is well-known in the art and, to the examiner’s knowledge, there exists no guidelines for the laser aperture sizing, temperature, or compression required for driving an ICF 
The level of one of ordinary skill in the art: The level of ordinary skill in the art is a skilled artisan who understands the concepts of fusion and inertial confinement. 
The level of predictability in the art: Nuclear fusion technology is unpredictable. There are currently very few systems capable of achieving nuclear fusion, making this art are a nascent technology. As disclosed by Applicant, “NIF targets have, up to now, never ignited” and “[i]t is not clear why the NIF targets have not achieved ignition” ([0006]). Nuclear fusion systems are not well-understood to the point where a skilled artisan would be able to predict the novel structures and parameters necessary for driving a thermal wave. 
The amount of direction provided by the inventor: The disclosure contains insufficient information to enable a skilled artisan to make and use the claimed invention. As noted above, the specification does not provide a complete description of the system as recited in claim 1. In fact, the disclosure omits notable important information, such as the temperatures required for producing a thermal wave rather than an ablative wave. The disclosure is vague and theoretical in nature and does not contain sufficient practical information to inform a skilled artisan as to how to proceed to construct and use the claimed system. In fact, the disclosure does not even establish that the inventors actually made and used a system as claimed. 
The existence of working examples: No working examples are provided by the disclosure, indicating that one of ordinary skill in the art would not have been enabled to make the claimed invention. The disclosure provides no absolute values for any of the parameters of the system (e.g., for temperature, sizes, etc.) and further includes no disclosure of objective experimental results pertaining to the performance of the claimed system.
The quantity of experimentation needed: The examiner therefore concludes that a skilled artisan would be required to conduct undue experimentation to make and use the claimed invention. A skilled artisan would first have to identify the appropriate laser entrance aperture sizing and experiment with various temperatures, compressions, pressures such that “said inner walls reradiate said laser pulse as x-ray radiation; said x-ray radiation penetrates into said drive region forming said thermal wave, wherein said drive region has a thermal conductivity rapidly increasing in function at a rate of approximately T4.5-5.5, propagating said thermal wave, the supersonic heating wave, at a speed greater than the local sound speed within said drive region without any significant hydrodynamic motion during the 1 nanosecond that the laser assembly is activated; said drive region is heated to a temperature of said thermal wave; said drive region evenly heats to expand in an inward and outward direction; and said shell region launches into said central fuel region to drive said ICF target.” Due to the theoretical and vague nature of the disclosure, a skilled artisan would be required to conduct the full scope and research and development to make and use the claimed system. Such R&D is also unlikely to be successful due to the unpredictable nature of nuclear fusion inventions and the current state of the art. 

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “A system for driving an ICF target with a thermal wave, a supersonic heating wave, comprising.” This limitation is unclear. Does the system drive an ICF target with a thermal wave and a supersonic heating wave? Or is the claim intended to recite “A system for driving an ICF target with a supersonic heating wave”? It is unclear the relation between the supersonic heating wave, the system, and the thermal wave as recited in the preamble. Similarly, claim 1, lines 14-15 recites “propagating said thermal wave, the supersonic heating wave.” It is unclear whether these are two different waves or if these are interchangeable terms. 

Claim 1 recites “wherein said inner walls reradiate said laser pulse as x-ray radiation; said x-ray radiation penetrates into said drive region forming said thermal wave, wherein said drive region has a thermal conductivity rapidly increasing in function at a rate of approximately T4.5-5.5, propagating said thermal wave, the supersonic heating wave, at a speed greater than the local sound speed within said drive region without any significant hydrodynamic motion during the 1 nanosecond that the laser assembly is activated; said drive region is heated to a temperature of said thermal wave; said drive region evenly heats to expand in an inward and outward direction; and said shell region launches into said central fuel region to drive said ICF target,” but does not clearly define the scope of the structure. It is unclear from the claims what structural feature of the hohlraum enables these functions to occur and a skilled artisan would be unable to determine the structure necessary to achieve these results. What structural features of the system allow for driving the ICF target with a thermal wave over conventional ablative waves? What feature of the drive region allows for the increasing thermal conductivity at a rate of approximately T4.5-5.5? The limitations again merely recite a description of a function or result achieved by the invention without reciting the particular structure, materials, or steps that accomplish the function or achieve the result. See MPEP 2173.05(g). 

The term “approximately” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Objections
Claim 1 is objected to because of the following informalities: “approximately T4.5-5.5.,” should recite “T4.5-5.5,” (no period after 5.5). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2011/0261919 (“Sefcik”) in view of US Patent No. 9,466,397 (“Amendt”) further in view of US Publication No. 2008/0256850 (“Kley”).

The following explanation represents examiner’s best attempt at interpreting the claims for the purpose of applying prior art in light of the 35 U.S.C. 112(a) and 112(b) rejections noted above.

Regarding claim 1, Sefcik discloses (see Figs. 1, 7) a system (100) for driving an ICF target (108) ([0042]) with a thermal wave, a supersonic heating wave, comprising:
the ICF target (108) comprising: a drive region (702), a shell region (704) and a central fuel region (706); and


While Sefcik discloses a target device (106) containing the target (108) (Fig. 1), Sefcik does not explicitly disclose the target device is a hohlraum. 

Amendt teaches (see Fig. 2) a target (40), located inside a hohlraum (100) for use in inertial confinement fusion systems (2:13-16);
one or more laser entrance apertures (90) located within said hohlraum; and
a plurality of inner walls (30) to define the shape of the hohlraum.

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to use Amendt’s hohlraum in Sefcik’s system because Amendt teaches its hohlraum provides for more efficient x-ray production and facilitates introduction of the target into the fusion chamber (3:24-26, 3:46-48). 

While Examiner believes the system of Sefcik-Amendt would be capable of carrying out the alleged intended results, for the purposes of compact prosecution, Examiner cites Kley as teaching the disclosed material of the drive region capable of having a thermal conductivity rapidly increasing in function at a rate of approximately T4.5-5.5 (see instant Specification, [0015]).

Sefcik does not disclose the drive region is made of boron nitride. 



A POSA would have been motivated to have the drive region of Amendt-Sefcik be made of boron nitride, as taught by Kley, because Kley teaches this can stabilize the inner shell. 

The system of Sefcik-Amendt-Kley would be capable of carrying out the alleged intended results: 
wherein said inner walls reradiate said laser pulse as x-ray radiation;
said x-ray radiation penetrates into said drive region forming said thermal wave, wherein said drive region has a thermal conductivity rapidly increasing in function at a rate of approximately T4.5-5.5, propagating said thermal wave, the supersonic heating wave, at a speed greater than the local sound speed within said drive region without any significant hydrodynamic motion during the 1 nanosecond that the laser assembly is activated;
said drive region is heated to a temperature of said thermal wave;
said drive region evenly heats to expand in an inward and outward direction; and
said shell region launches into said fuel region to drive said ICF target. 

The above limitations are essentially statements of intended or desired use/results. These clauses do not serve to patentably distinguish the claimed structure over that of the prior art as long as the structure of the cited references is capable of performing the intended use or carrying out the intended result. See MPEP 2111-2115. The Sefcik-Amendt-Kley system teaches all of the structural limitations of claim 1 as discussed above and would therefore be capable of being used in the same manner and for the same intended or desired results as the claimed invention. --

Regarding claims 2 and 3, Sefcik in view of Amendt further in view of Kley teaches the system of claim 1. Sefcik further discloses wherein said drive region further comprises a plurality of distinct materials having different densities arranged in a layered fashion ([0036]; the drive region may include multiple layers of materials). A POSA would have been motivated to combine Sefcik, Amendt, and Kley as discussed above with regards to claim 1.

Regarding claim 5, Sefcik in view of Amendt further in view of Kley teaches the system of claim 1. Amendt further teaches wherein said hohlraum is cylindrical (Abstract, Fig. 2, 3:46-48). A POSA would have been motivated to combine Sefcik, Amendt, and Kley as discussed above with regards to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646